[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 212 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 213 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 214 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 215 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 217 
On evidence fully establishing the principal facts above stated, and many others of a minor, but, considered together, of a very illuminating character, the appellant has been convicted of the crime of grand larceny. The crime of which he was thus convicted consisted in corruptly countersigning as county auditor of Erie county, and thus certifying to the correctness of, a purported county warrant for $7,500, payable to one Conover on his contract with the county, and whereby payment of that amount was procured from the county treasurer, when, as a matter of fact, Conover had already been overpaid many thousands of dollars as appellant well knew.
With the general merits of this conviction we have no disposition whatever to disagree. The evidence establishes beyond any reasonable doubt whatever that while the appellant was holding the office of county auditor and as such was bound to protect the county from unjust and illegal claims, he was the active and wicked promoter of a scheme and conspiracy to despoil its treasury by false and swollen claims. The only question is whether any such errors arose in the proceedings leading to his conviction that we should reverse the latter. It is argued with earnestness and ability by counsel in his behalf that such errors were committed, and although disagreeing with this contention, we shall discuss at some length some of these alleged errors, having given due attention to all of the others.
First. An extraordinary term of the Supreme Court was convened by the governor for the special purpose of conducting appellants' trial, and it is claimed that the governor did not have this power, but that the Appellate Division was exclusively vested therewith. We have had occasion recently in the case ofPeople v. Gillette (191 N.Y. 107) to consider this same question, and by our decision there given it is definitely and finally settled adversely to the contention of the appellant. *Page 219
Second. As has been pointed out in our statement of facts, the statute under which proceedings were instituted for the acquisition of the cemetery lands provided that the awards made by the commissioners to lot owners in the cemetery for taking their lands should be made and kept entirely separate and apart from the awards made for damages or expenses in removing bodies, tombstones, etc., and it was expressly provided that in case lot owners could not be found or were incompetent or unwilling to accept said awards for lands, the same should be paid into court. The sum fixed and which Conover received for disinterring, removing and re-interring each body was fifteen dollars, and there was an additional allowance varying in different cases for removing and re-setting tombstones, etc. At the time the warrant of October 1, 1901 for $7,500, and in connection with which appellant has been convicted of larceny, was drawn and the proceeds paid on account of the contractor's order, the latter had collected over $80,000 and concededly this exceeded the amount to which he was entitled under his contract by many thousands of dollars unless he was also entitled to receive the awards or a sun equivalent to the awards allowed to lot owners for the lands from which he removed bodies. The court charged as a matter of law that he was not entitled to receive such sum and it is claimed that this construction of the contract was erroneous. We think, on the contrary, that it was the correct one.
As introductory to the interpretation of the language of the contract to which reference shortly will be made and as bearing upon the disposition with which we should approach such interpretation, it is urged on our attention that while the principal purpose of the contract with Conover was the removal and re-interment of bodies and re-setting of tombstones, and while the statute expressly and separately authorized the board of supervisors to acquire land in which to re-inter bodies, the contract with Conover still did require him in effect to furnish land in the new cemetery for re-interring the bodies, and that, therefore, it was entirely equitable that he should receive for furnishing this land for such bodies as *Page 220 
he re-interred, a sum equal to the damages awarded for the lots in the old cemetery from which they were removed. This sum would amount to about $28,000, and while the evidence was not very definite on that subject, we believe that this amount awarded for land in the city of Buffalo would have been an exorbitant sum to pay for a comparatively small area occupied for the re-interment of bodies in the rural cemetery to which they were removed. As already stated, Conover received fifteen dollars per body and other allowances for doing what he did, and there is nothing to indicate that this was not a liberal compensation. We believe that the construction contended for by the appellant would be much more unjust to the county than the one urged by the People can possibly be to the contractor, and that we should not be led by this consideration unduly to strain the language of the contract in behalf of the contractor for the purpose of exonerating this appellant.
The resolution providing for the execution of the contract with Conover by itself is probably broad enough to sustain appellant's construction. After reciting the services to be performed, it reads: "The county to pay to the said R.J. Conover, Comptroller of the Lakeside Cemetery Association, in consideration thereof (the acts to be performed by him) the amount of the awards allowed by the Commission heretofore appointed as the damages for taking the lands and removing the said bodies from the so-called North Street Cemetery, for the bodies so removed and re-interred, and for the slabs, stones and monuments so removed and re-set." The contract itself, however, reads differently. After providing for the things to be done by the contractor, it says: "the party of the second part (the county) in consideration thereof, (Conover's agreement) agrees to pay to the party of the first part (Conover) the amount of the awards allowed by the Appraisal Commission in its report heretofore confirmed by the Supreme Court of Erie County as to the damages for taking the lands and removing the said bodies from the North Street Cemetery, for the bodies so removed and re-interred, and for the slabs, stones and monuments so removed and re-set." *Page 221 
We think that the words "as to the damages for taking the lands and removing the said bodies from the North Street Cemetery," are merely descriptive of the commissioner's report referred to and for purposes of interpretation may be eliminated, leaving the agreement to read: "The party of the second part * * * agrees to pay to the party of the first part the amount of the awards allowed by the appraisal commission in its report heretofore confirmed by the Supreme Court of Erie County, for the bodies so removed and re-interred, and for the slabs, stones and monuments so removed and re-set." This language would clearly mean that the contractor was to receive simply the amount of the awards allowed for the removal and re-interment of bodies, and for slabs, etc., removed and re-set, and that he was not to receive the awards or any equivalent of the awards for lands taken.
Many things were done in connection with this project and in connection with the contract by Conover and the appellant which confirm this construction.
In the first place, the sum provided through the bond issue by the board of supervisors for carrying out the enterprise, including the work done under the Conover contract, was not sufficient to cover any such theory as is now advanced by appellant, and while the board of supervisors did provide other funds afterwards, their general proceedings do not seem to us to have been in line with the present contention of appellant.
While Conover claimed on the trial that he always thought that he should be awarded a sum equivalent to these "land damages," as they were called, and was so advised by some of the county officials, as a matter of fact he never presented any claim therefor until long after payment of the warrant in question. On the other land, upon at least three occasions, he presented a claim for the "removal" or "removal and re-interment" of bodies, including no claim for the lot damages, and the defendant Neff upon at least three occasions, in making certificates and requisitions for moneys to be paid on Conover's contract, changed the printed form so that it was *Page 222 
entitled "removal awards" instead of "land awards," as it had been originally printed, and made the requisitions for an amount of fifteen dollars per body removed, which excluded any sum for lot damages now claimed. So that we are not without quite cogent evidence of a practical construction by this appellant and Conover of the contract which is in accordance with the one now adopted by us.
Still it may be urged with considerable force that an honest person, especially a layman, might in good faith make a mistake and construe this contract as meaning that which is now claimed for it. This possibility, however, was adequately taken care of by the trial judge in the interest of the appellant. He charged in various ways to the effect that if the latter made an honest mistake or an honest misinterpretation of the contract and did honestly believe that under it Conover was entitled to the land awards and the payment which is challenged was intended to apply in part upon land awards to which he believed Conover entitled, he could not be convicted. The appellant, therefore, received his full rights in that connection.
Third. It is urged that there was a fatal variance between the indictment and the evidence. The appellant was indicted for larceny in the common-law form in that he "feloniously did steal, take and carry away contrary to the form of the statute," etc., seventy-five hundred dollars. It is insisted that on the evidence if he was guilty of any crime it was that of procuring payment of money on a warrant which falsely represented in effect that Conover was entitled to payment when he was not, and that, therefore, he was guilty of larceny by means of false pretenses as now recognized by section 528 of the Penal Code, and that the indictment should have been framed accordingly.
It may be admitted at once that under an indictment for common-law larceny a person might not be convicted of larceny in obtaining title to property by means of false representations. We are inclined to think, however, that this question is not presented in this case. *Page 223 
The statute relative to the acquisition of the cemetery from which we have already quoted provides that "The proceeds of the sale of said bonds (referring to those to be issued for the purpose of raising money with which to acquire the site) shall be retained by said county treasurer and shall by him be paid upon the order of the board of supervisors for the compensation awarded for said land, the cost of the proceedings, the cost of land purchased and taken in any cemetery in Erie county, the cost of removal and re-interment of bodies, and the removal and re-setting of monuments, slabs and stones." (L. 1900, ch. 277, section 6.) This provision is entirely in accord with the general provisions of section 12 of the County Law (L. 1892, ch. 686) to the effect, "The board of supervisors shall * * * (2) Annually audit all accounts and charges against the county, due or to become due, during the ensuing year, and direct the raising of sums necessary to defray them in full."
Section 141 of the County Law provides that "The county treasurer shall: (1) Receive all moneys belonging to the county, and all other moneys by law directed to be paid to him, and apply them, and render an account thereof, as required by law."
Section 143 provides for the deposit of these moneys, and section 146 provides: "The county treasurer shall draw the moneys so deposited only for the payment of claims ordered to be paid by the board of supervisors, or other lawful authority, * * *; and if he shall draw or appropriate any money for any other purpose, it shall be deemed a malfeasance in office, and cause for removal therefrom."
Section 5 of chapter 173 of the Laws of 1895, relative to the auditor of Erie county, provides: "All warrants upon the county treasurer for the payment of any claim examined by the county auditor and ordered paid by the board of supervisors, shall be drawn by the clerk of such board and countersigned by the chairman thereof and by the county auditor."
There is no pretense that in accordance with the requirements of the statute the board of supervisors ever ordered the payment of the sum which was paid by the county treasurer *Page 224 
on the warrant of October 1, 1901. Instead of doing this, as we have already seen, in the preceding June, possibly as the result of unseen and forbidden influences, the board had attempted to abdicate its proper office of passing upon and ordering the payment of claims and had essayed in advance and generally to delegate these duties to the appellant as county auditor by passing the resolution which has already been quoted at length. It is perfectly well settled that the duties imposed upon the board of passing upon and auditing claims and ordering their payment could not be thus delegated. In addition no claim was ever presented as required by sections 3 and 5, chapter 173 of the Laws of 1895, and of course no certificate by the auditor was ever made out which even in form authorized the issue of the purported warrant. And, as still further indicating the guilty knowledge and activity of this defendant there was evidence from which the jury were fully authorized to find that the warrant was taken out of order from the back part of the book of warrant blanks; that its stub was marked by defendant with the misleading word "sample" to divert suspicion and that a large portion of the proceeds of the warrant were received by defendant and his co-conspirators.
So it results that the appellant has been a party to procuring the payment of this money, felonious in other respects, by a purported warrant which rested on no lawful authority or foundation and which was inherently illegal and invalid. And the county treasurer being a mere custodian authorized to pay claims when properly passed on and audited and having no discretion to do otherwise, very likely acting without bad faith but nevertheless without any authority, has parted with the money of the county upon a purported warrant which in fact was utterly invalid. We think it is very plain that under such circumstances legal title to the money was not secured by false representations, but that on a void warrant mere possession was obtained which was not any more valid or effective than it would have been had the appellant obtained it by the purely physical process of reaching his hand into the *Page 225 
money drawer or safe, and that the form of indictment properly fitted the facts which were developed. (People v. Miller,169 N.Y. 352; Zink v. People, 77 N.Y. 114.)
These views render inapplicable and immaterial certain requests by the appellant to charge with reference to the surrender of title by the county treasurer.
Fourth. We shall notice briefly the objections urged on behalf of the appellant to some of the evidence which was admitted against him.
A witness by the name of Stock was allowed to state in substance that during the years 1900 and 1901 he was chairman of the military committee of the board of supervisors of Erie county, and which committee was influential in deciding the question of the acquisition of the cemetery site; that on one occasion, at the request of Neff, he went to a person who was the attorney for the Lakeside Cemetery Association, to which the bodies were subsequently removed, and received from him $5,000 in bills; that thereafter he met in a room with Neff and a couple of other supervisors, and gave the money thus received to the former, who immediately gave $500 to the witness and to each of the other supervisors, and in connection with the balance "spoke about taking care of the boys, (the witness) presuming he meant the Board of Supervisors." In like manner a witness named Fisher was allowed to testify that during the same years he was a member of the same military committee, and that on one occasion the defendant gave him an envelope containing one hundred dollars.
The date of these transactions is left somewhat uncertain by the evidence as between the two years 1900 and 1901, but apparently they occurred in April, 1900, while the matter of the cemetery site was still pending undetermined before the military committee of the board of supervisors.
We think this evidence was competent. There is no pretense that the appellant had any legitimate reason for the payment of these sums of money to these supervisors, and it is a pretty manifest inference from the evidence that their payment had relation to the matter of the cemetery and the favorable *Page 226 
action thereon of these supervisors. The evidence in connection with other testimony tended to show appellant's interest in and connection with the cemetery project in its various stages and it permitted the inference that he was seeking to influence supervisors in their action upon certain proceedings which were a necessary basis for the final transactions with Conover in respect to which the present crime is charged. If the acts testified to were entirely independent of and disconnected from the criminal acts charged against the appellant his objections to the evidence would be well founded. But that does not seem to us to be the case. They were part of a series of acts performed in connection with a single project which, so far as appellant is concerned, commenced with the advocacy of this cemetery site and ended with the larceny of moneys purporting to be paid out on account of it. We think the evidence was competent to show that early he was possessed of a corrupt purpose which finally led up to and was consummated in his alleged crime, and especially that this is so in view of the crucial question finally submitted to the jury of his good faith in auditing on the Conover contract the payments which he did. The testimony seems to us to be well within the rule cited and approved in People v. Molineux
(168 N.Y. 264, 305).
We think that these same considerations in their general application justified the admission of the evidence by Conover of raising and paying money to the supervisors Gibson and Jackson after they, in connection with and in the presence of the appellant, had notified him that it would be necessary to use money to secure the favorable action of the board of supervisors on his proposed contract.
We think that there are no other allegations of error in the very full brief of the appellant's counsel which require discussion, and we conclude that the judgment of conviction should be affirmed.
CULLEN, Ch. J., GRAY, HAIGHT, VANN, WILLARD BARTLETT and CHASE, JJ., concur.
Judgment of conviction affirmed. *Page 227